Granger, C. J.
1 I. The question presented by the •demurrer of tbe owner of the premises is not argued. We are, however, asked to determine the question, that it may be set at rest. The appeal was taken while the predecessor ■of the present solicitor represented the city, and the present •solicitor, who now alone appears, makes no> serious claim that the court erred in sustaining that demurrer. Without argument by the appellant, we do not consider questions raised on an, assignment of error in ■a law action. Riordan v. Guggerty, 74 Iowa, 688. We have repeatedly so hold. A mere statement of a point does not -entitle it to consideration. Neimeyer v. Weyerhaueser, 95 Iowa, 497; Sillz v. Insurance Co., 71 Iowa, 710.
:2 II. The remaining question is, is the bond required by section 17, Acts Twenty-fifth General Assembly, security for the payment of assessments under city ordinances in pursuance of section 21 of said act? Section 17 of the act provides that the person selling “shall file with the county auditor * * * a bond * * * conditioned upon the faithful observance of all the provisions of this act.” The ordinance of the city is not a provision of the act. It is true, the act is authority for its enactment, but that did not make it one of its provisions. The •assessment in question is a provision of the ordinance, and the city could have provided for security for the payment <of its assessment, had it seen proper to do so. The mere fact that the act enables the city to adopt provisions at its discretion does not make the provisions adopted by the city the provisions of the act. The provision of the act in this particular is that cities may adopt provisions- of their own, independent of those of the act, and for their own especial benefit. It is simply a question of statutory construction, and hardly admits of elaboration. The district court did not err in its order sustaining the demurrer of the sureties on the bond, and its judgment is affirmed.